t c memo united_states tax_court allan r powell and joan k powell petitioners v commissioner of internal revenue respondent docket no filed date edward l blanton jr for petitioners alan r peregoy for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency in petitioners' federal excise tax2 under sec_4980a for the taxable_year in the amount of dollar_figure in an amended petition petitioners claimed an overpayment of income_tax by electing to use the 10-year forward averaging provisions under sec_402 after a concession by respondent the primary issue for decision is whether petitioner allan r powell is liable for the 15-percent excise_tax under sec_4980a for the taxable_year the resolution of this issue turns on whether a transfer refund distribution was paid from a qualified_employer_plan pursuant to sec_4980a if we decide that the transfer unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure in the notice_of_deficiency respondent characterized the deficiency as a deficiency in income_tax rather than excise_tax it would appear that respondent erred in this regard sec_4980a imposes a 15-percent excise_tax on excess distributions from qualified_retirement_plans this tax is included within ch of the i r c and is subject_to the deficiency procedures set forth in subch b of ch of the i r c see sec_6211 respondent concedes that petitioner joan k powell is not liable for the deficiency in issue herein refund distribution was paid from a qualified_employer_plan under sec_4980a then we must also decide whether such distribution qualifies for 10-year forward averaging under sec_402 findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in hagerstown maryland at the time their petition was filed with the court petitioner allan r powell petitioner was a teacher for years in the baltimore and hagerstown public schools until his retirement effective date at the time of trial petitioner was employed as a part-time professor at hagerstown junior college as an employee of the baltimore and hagerstown public schools petitioner was a member of the maryland state teachers' retirement_system the retirement_system until he transferred to the maryland state teachers' pension system the pension system on date in determination letters dated date respondent determined that the retirement_system and the pension system were qualified_plans under sec_401 and that they maintained trusts that were exempt from income_tax under the provisions of sec_501 in years after respondent issued the determination letters the maryland state legislature amended some of the provisions of the retirement_system respondent did not re-evaluate the provisions of the retirement_system after the enactment of the amendments by the maryland state legislature the retirement_system requires mandatory nondeductible employee contributions in contrast the pension system does not generally require such contributions the state of maryland contributes to both the retirement_system and the pension system on behalf of the members of those systems on date petitioner elected to transfer from the retirement_system to the pension system effective date as a result of the election to transfer petitioner received a distribution the transfer refund from the retirement_system in the amount of dollar_figure petitioner received the transfer refund in the form of a check dated date petitioner's transfer refund consisted of dollar_figure in previously taxed contributions made by petitioner during his employment tenure with baltimore and hagerstown public schools and dollar_figure of taxable earnings in the form of interest the earnings ie dollar_figure constitute the taxable_portion of the transfer refund when petitioner transferred from the retirement_system to the pension system and when he received his transfer refund he had attained the age of if petitioner had not transferred to the pension system but rather had remained a member of the retirement_system he would have been entitled to retire at an appropriate age and receive a normal service retirement benefit including a regular monthly annuity he would not however have been entitled to receive a transfer refund because a transfer refund is only payable to those who elect to transfer from the retirement_system to the pension system as a result of transferring from the retirement_system to the pension system petitioner became and presently is a member of the pension system as a member of the pension system petitioner became entitled upon retirement to receive a retirement benefit based upon his salary and his creditable years_of_service specifically including those years of creditable service recognized under the retirement_system however because petitioner received the transfer refund on account of transferring from the retirement_system to the pension system petitioner's monthly annuity is less than the monthly annuity that he would have received if he had not transferred to the pension system but had ultimately retired under the retirement_system on date petitioner applied for a normal service retirement from the pension system effective date petitioner is currently receiving a pension from the pension system on their federal_income_tax return form_1040 for petitioners reported total pensions and annuities in the amount of dollar_figure of this amount petitioners reported dollar_figure as the taxable_amount in the notice_of_deficiency respondent determined a deficiency in petitioners' excise_tax under sec_4980a in the amount of dollar_figure in an amended petition petitioners claimed an overpayment of income_tax by electing to use the 10-year forward averaging provisions under sec_402 respondent contends that petitioners do not qualify for 10-year forward averaging because the transfer refund did not constitute a lump sum distribution within the meaning of sec_402 opinion the primary issue for decision is whether petitioner allan r powell is liable for the 15-percent excise_tax under sec_4980a for as previously noted the resolution of this issue turns on whether the transfer refund was paid from a qualified_employer_plan within the meaning of sec_4980a sec_4980a imposes a 15-percent excise_tax on excess distributions from qualified_retirement_plans sec_4980a as relevant herein an excess_distribution is defined as the aggregate amount of retirement distributions with respect to any individual during any calendar_year to the extent that such amount exceeds dollar_figure sec_4980a the definition of an excess_distribution is modified however for a lump sum see supra note regarding respondent's concession see supra note regarding respondent's mischaracterization of petitioners' excise_tax deficiency distribution to which a forward averaging election under sec_402 applies thus as relevant herein if the aggregate retirement distributions with respect to any individual include a lump sum distribution to which an election under sec_402 applies an excess_distribution exists to the extent that the retirement distributions exceed dollar_figure ie five times the amount of the limitation otherwise provided by sec_4980a sec_4980a retirement distributions are the amount distributed to an individual under an individual_retirement_plan or any qualified_employer_plan with respect to which such individual is or was the employee sec_4980a as relevant herein sec_4980a defines a qualified_employer_plan as a plan described in sec_401 which includes a_trust exempt from tax under sec_501 and a plan which at any time has been determined by the commissioner to be such a plan petitioners contend that the retirement_system does not satisfy the definition of a qualified_employer_plan for two primary reasons first petitioners argue that the term qualified_employer_plan as used in sec_4980a and sec_54 4981a-1t a-3 c temporary qualified_pension plan excise_tax regs fed reg date does not contemplate governmental plans such as the retirement_system second petitioners argue that the amendments made to the retirement_system in violate various provisions of sec_401 and terminated its qualified status so that the retirement_system was not a qualified_employer_plan at the time that it issued petitioner's transfer refund in petitioners further argue that the excise_tax under sec_4980a should not apply to petitioner's transfer refund unless the retirement_system was a qualified_employer_plan at the time that it distributed the transfer refund we have previously considered and rejected petitioners' contention in montgomery v commissioner tcmemo_1996_263 we see no need to revisit the issue therefore for the reasons stated in montgomery v commissioner supra we hold that petitioner received a retirement distribution under sec_4980a in the amount of dollar_figure we now turn to petitioners' alternative argument if the retirement_system is a qualified_employer_plan petitioners contend the following the transfer refund was a lump sum distribution petitioner elected forward averaging under sec_402 and there was no excess_distribution because petitioners's lump sum distribution and annuity payments did not exceed dollar_figure the resolution of this issue turns on whether the transfer refund constitutes a lump sum distribution within the meaning of sec_402 a lump sum distribution is defined in sec_402 as follows a lump sum distribution --for purposes of this section the term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient-- i on account of the employee's death ii after the employee attains age iii on account of the employee's separation from the service or iv after the employee has become disabled from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 for purposes of this subsection the balance_to_the_credit of the employee does not include the accumulated_deductible_employee_contributions under the plan within the meaning of sec_72 emphasis added there is no dispute that the transfer refund was received by petitioner after he attained the age of nor is there any dispute that the transfer refund was distributed within a single taxable_year moreover for purposes of deciding whether petitioner received a lump sum distribution there is no dispute that the retirement_system is a plan described in sec_401 and that the trust forming a part of the retirement_system is exempt from tax under sec_501 therefore the only issue is whether petitioner received the balance_to_the_credit when he received the transfer refund in determining a taxpayer's balance_to_the_credit sec_402 provides in relevant part c aggregation of certain trusts and plans --for purposes of determining the balance_to_the_credit of an employee under subparagraph a -- i all trusts which are part of a plan shall be treated as a single trust all pension plans maintained by the employer shall be treated as a single_plan emphasis added this court has previously held that sec_402 requires that we treat the retirement_system and the pension system as a single pension_plan dorsey v commissioner tcmemo_1995_97 brown v commissioner tcmemo_1995_93 hoppe v commissioner tcmemo_1994_635 hamilton v commissioner tcmemo_1994_633 see wheeler v commissioner tcmemo_1993_561 see also sites v united_states aftr 2d ustc par big_number d md thus as a consequence of aggregating the retirement_system and the pension system we have held that a taxpayer's transfer from the retirement_system to the pension system allows the taxpayer to receive the balance to his or her credit in two parts an initial single payment the transfer refund and a reduced monthly annuity based on all of the taxpayer's years of creditable service and on the taxpayer's salary during those years thus we have consistently held that a transfer refund does not constitute a taxpayer's entire balance_to_the_credit in the retirement and pension systems and is therefore not a lump sum distribution within the meaning of sec_402 in view of the foregoing we hold that the transfer refund did not constitute a lump sum distribution within the meaning of sec_402 because petitioner did not receive the balance_to_the_credit when he transferred from the retirement_system to the pension system accordingly petitioners are not entitled to the increased threshold_amount ie dollar_figure set forth in sec_4980a in determining the amount of petitioner's excess distributions for purposes of the excise_tax under sec_4980a because petitioner received a retirement distribution under sec_4980a in the amount of dollar_figure we sustain respondent's determination that petitioner received an excess retirement distribution in the amount of dollar_figure dollar_figure less dollar_figure and petitioner is therefore liable for the 15-percent excise_tax under sec_4980a we have considered petitioners' remaining arguments regarding sec_4980a and find them unpersuasive finally we reject petitioners' claim of an overpayment of income_tax because the transfer refund does not qualify for year forward averaging under sec_402 the law is clear that if a distribution is not a lump sum distribution within the meaning of sec_402 then such distribution does not qualify for forward averaging under sec_402 e g 101_tc_215 we have already held supra at p that the transfer refund did not constitute a lump sum distribution because petitioner did not receive the balance_to_the_credit when he transferred from the retirement_system to the pension system consequently the transfer refund does not qualify for forward averaging in order to give effect to our disposition of the disputed issues as well as respondent's concession decision will be entered under rule
